DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art anticipate the generic disclosure of such aspect as “responsive to event, apply adjustment to signal processing audio input to microphone or pattern microphone” as in kapinos (US 10,834,498) or MCgowan (US 10,741,193) or Dusan (US 11, 102,568).

Allowable Subject Matter
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Huang et al. (US 8,363,848 B2).

Claim 1, Duzinkiewicz disclosed of an audio system comprising: an audio device comprising a microphone (fig.1 (118); fig.2A (204); par [32]); a non-acoustic sensor coupled to the audio device and configured to provide sensor data (fig.2A (206); par [32]); and a processor communicatively coupled to the audio device and the non-acoustic sensor (fig.1 (102); par [19]), the processor configured to: receive audio data from the microphone; receive the sensor data from the non-acoustic sensor; determine, based on the sensor data, that an event has occurred; and responsive to determining that the event has occurred, apply one or more adjustments to signal processing of audio input to the microphone or a pick-up pattern of the microphone (fig.2B; fig.5; par [30, 32]).  



5. The audio system of claim 1, wherein the non-acoustic sensor comprises a camera, wherein the event comprises the detection of a first person, and wherein the processor is further configured to: dedicate a first audio channel to the first person, determine a first position of the first person based on the sensor data from the camera, and responsively direct a pick-up pattern of the microphone corresponding to the first audio channel to cover the first person in the first position; determine, based on the sensor data from the camera, 

6. The audio system of claim 1, wherein the non-acoustic sensor comprises a camera, wherein the event comprises the detection of a head of a first person, and wherein the processor is further configured to: determine an orientation and position of the head of the first person relative to the microphone, wherein applying the one or more adjustments to the signal processing of the audio input to the microphone comprises either (1) modifying one or both of an equalization and an automatic gain control of the microphone based on the determined orientation and position of the head of the first person, or (2) selecting a second audio device including a second microphone that is better positioned to capture an input audio signal from the first 


Claim 12, the audio system of claim 8, wherein the non-acoustic sensor comprises an environmental sensor herein (fig.2A (206); par [32]);, wherein the event comprises the detection of a change in an environmental condition of the room based on the sensor data from the environmental sensor (par [32]), and wherein the processor is further configured to: determine updated acoustic characteristics of the room based the sensor data from the environmental sensor; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (fig.2B (206); fig.5 (506); par [23; 30, 32]).

	But it shall be noted the art never specify of such processor is further configured to: determine updated acoustic characteristics of . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8-9, 14-15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Duzinkiewicz et al. (US 2017/0188140 A1).

8. An audio system comprising: an audio device comprising a microphone, wherein the audio device is positionable in a room (fig.1 (100/118); fig.2 (204); fig.5 (504); par [32]); a non-acoustic sensor coupled to the audio device and configured to provide sensor data (fig.2A (206); par [32]); and a processor communicatively coupled to the audio device and the non-acoustic sensor, the processor configured to: receive audio data from the microphone; receive the sensor data from the non-acoustic sensor; determine, based on one or both of the audio data and the sensor data, that an event has occurred (par [23]); responsive to determining that the event has occurred, determine one or more acoustic characteristics of the room based on both the audio data and the sensor data; and modify an operational characteristic of the audio device based on the one or more acoustic characteristics of the room (fig.2B (206); fig.5 (506); par [23; 30, 32]).  


9. The audio system of claim 8, wherein the non-acoustic sensor comprises a camera, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the camera, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the camera; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (fig.2/5; par [23, 30, 32, 45, 47]).  


14. An audio system comprising: an audio device comprising a microphone (fig.1 (100/118); fig.2 (204); fig.5 (504); par [32]); a non-
 
15. The audio system of claim 14, wherein the non-acoustic sensor comprises a camera, wherein the event comprises the detection of a plurality of potential input audio sources, wherein the one or more . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Huang et al. (US 8,363,848 B2) and Andrews et al. (US 2013/0190041 A1).




But such aspect for having an event comprises the detection of an input audio signal, and wherein the processor is further configured to: determine whether the input audio signal comprises a desirable input audio signal or noise, based on both the audio data from the microphone and the sensor data from the camera is noted there in (par [18-19]/the audio analysis which correspond to video determine event). Thus, one of the ordinary skills in the art could have modified the art by adding the noted processor is further configured to: determine 

	The art further disclose as responsive to determining that the input audio signal comprises a desirable input audio signal, apply a first adjustment to the signal processing or the pick-up pattern of the microphone; and responsive to determining that the input audio signal comprises noise, apply a second adjustment to the signal processing or the pick-up pattern of the microphone, wherein the second adjustment is different from the first adjustment (Andrew-par [19]).  

3. The audio system of claim 2, wherein the second adjustment comprises changing a direction of the pick-up pattern of the microphone to exclude the source of the input audio signal (Andrew-par [19]).    
(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Huang et al. (US 8,363,848 B2) and Andrews et al. (US 2013/0190041 A1) and Moore (US 10,511,906 B1).

7. The audio system of claim 1, wherein the non-acoustic sensor comprises a camera(fig.2A (206); par [32]);.

But the art never specify as wherein the event comprises the detection of an input audio signal based on the audio data from the microphone and the detection of a potential source of the input audio signal based on the sensor data from the camera, wherein the audio system further comprises another sensor, and wherein the processor is further configured to: determine, based the other sensor data from the other sensor corresponding to the potential source of the input audio signal, that the potential source of the input audio signal is a person located within a room also including the other sensor; and responsively 

	But Andrews disclose of such specific as But the art never specify as wherein the event comprises the detection of an input audio signal based on the audio data from the microphone and the detection of a potential source of the input audio signal based on the sensor data from the camera (par [19]/microphone and camera determine events and potential for clarification), wherein the audio system further comprises another sensor, and wherein the processor is further configured to: determine, based the other sensor data from the other sensor corresponding to the potential source of the input audio signal, that the potential source of the input audio signal is a person located within a room also including the other sensor; and responsively enabling the pick-up pattern of the microphone to include the potential source of the input audio signal (par [19, 22]/various sensors to be used for  determining the particular pattern of microphone).  

But the art never specify of such sensor as being an IR sensor, but it shall be noted Moore disclose of such sensor as being an IR sensor herein (col.51 line 55-67). Thus, one of the ordinary skills in the art could have modified the sensor by adding among the various sensors such IR sensor  so as to determine the physical characteristic of individual in the environment. 


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Po et al. (US 11,109,173 B2).

Claim 10, the audio system of claim 8, wherein the non-acoustic sensor comprises a camera (fig.2A (206); par [32]), but the art never specify as wherein the event comprises the determination of a material of a wall of the room or a material of an object in the room based on the sensor data from the camera, and wherein the processor is further configured 

	But the art as in Po et al. disclose of such aspect as the event comprises the determination of a material of a wall of the room or a material of an object in the room based on the sensor data from the camera, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and determined material; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (col.5 line 40-67; fig.2 (201/219); col.8 line 40-67). Thus, one of the ordinary skills in the art could have modified the art by adding the noted event comprises the determination of a material of a wall of the room or a material of an object in the room based on the sensor data from the camera, and 

Claim 11, the audio system of claim 8, but the prior art never specify of such aspect wherein the non-acoustic sensor comprises a particular  sensor, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the particular sensor, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the particular sensor sensor; and modify an operation 

	But the art as in Po et al. disclose of such aspect as the non-acoustic sensor comprises a particular  sensor, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the particular sensor, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the particular sensor sensor; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (col.5 line 40-67; fig.2 (201/219); col.8 line 40-67). Thus, one of the ordinary skills in the art could have modified the art by adding the noted event comprises the the non-acoustic sensor comprises a particular  sensor, wherein the 

	Although, various sensors are mentioned, but the art never specify of such radar sensor, but the examiner takes official notice having such a radar sensor is notoriously known in the art . thus, one of the ordinary skills in the art could have reconfigure the sensors as mentioned by adding the noted radar sensor for determining position of object in the room based on radar microwave signals. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and McCowan et al. (US 10,741,193 B1).


Claim 13. The audio system of claim 8, but the prior art never specify as further comprising a plurality of audio devices, wherein the non-acoustic sensor comprises a sensor, wherein the event comprises a detection of a change to one or more of the plurality of audio devices, and wherein the processor is further configured to: determine, for one or more of the plurality of audio devices, respective positions relative to the  sensor based on the sensor data from the  sensor; determine a subset of the plurality of audio devices based on the determined positions of the one or more audio devices; determine updated acoustic characteristics of the room based on audio data from the subset of the plurality of audio devices; and modify an operation 

	But it shall be noted the prior art as in Mccowan disclose of the similar concept of a plurality of audio devices, wherein the non-acoustic sensor comprises a sensor, wherein the event comprises a detection of a change to one or more of the plurality of audio devices, and wherein the processor is further configured to: determine, for one or more of the plurality of audio devices, respective positions relative to the  sensor based on the sensor data from the  sensor; determine a subset of the plurality of audio devices based on the determined positions of the one or more audio devices; determine updated acoustic characteristics of the room based on audio data from the subset of the plurality of audio devices; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (fig.2 (220); col.8 line 45-67; col.9 line 1-30/master to implement dynamic updated acoustic characteristic  based on determined position 

	Although, the art never specify of ultra-wide beam sensor being used, the examiner take official notice that using such ultra-wide beam sensor is notoriously known in the art. Thus, one of the ordinary skills in the art could have reconfigure the sensors for locations by adding such . 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Andrews et al. (US 2013/0190041 A1).

Claim 16, the audio system of claim 14, but the prior art of concern lacked of the specific wherein the non-acoustic sensor comprises an inertial measurement unit coupled to a mobile device of a potential input audio source, wherein the event comprises the detection of movement of the mobile device based on the sensor data from the inertial measurement unit, wherein the one or more objects comprise the mobile device, and wherein the processor is further configured to: determine the position of the mobile device of the potential input audio source based on the sensor data from the inertial measurement unit; and direct the pick-up pattern of the microphone toward the position of the mobile device.  

	But varying the pattern associated with microphone a certain non-acoustic sensor including such inertial including an inertial measurement unit coupled to a mobile device of a potential input audio source, wherein the event comprises the detection of movement of the mobile device based on the sensor data from the inertial measurement unit, wherein the one or more objects comprise the mobile device, and wherein the processor is further configured to: determine the position of the mobile device of the potential input audio source based on the sensor data from the inertial measurement unit; and direct the pick-up pattern of the microphone toward the position of the mobile device is noted (fig.1 (36) par [19]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted inertial measurement associated with pattern of microphone for dynamic changing the acoustic property associated with position of the mobile device. 

(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Andrews and Rodriquez (US 10,896,093 B2).

17. The audio system of claim 14, but the art lacked of the specific as wherein the non-acoustic sensor is configured to communicate with a mobile device of a potential input audio source, wherein the event comprises the detection of movement of the mobile device based on the sensor data, wherein the one or more objects comprise the mobile device, and wherein the processor is further configured to: determine the position of the mobile device of the potential input audio source based on the sensor data; and direct the pick-up pattern of the microphone toward the position of the mobile device.  

	But the art as in Andrews disclose of such non-acoustic sensor being configured to communicate with a mobile device of a potential input audio source, wherein the event comprises the detection of movement of the mobile device based on the sensor data, 

	However, Andrew lacked of the sensor as being a Bluetooth sensor. But the art as in Rodriguez disclose of such system including various sensor including the Bluetooth sensor (Rod-col.4 line 50-67). Thus, one of the ordinary skills in the art could have modified the system by adding such mentioned Bluetooth sensor so as to improve the system based on detected conditions. 


18. The audio system of claim 17, wherein the processor is further configured to perform one or more actions responsive to establishment of a connection of the mobile device to the Bluetooth sensor, the one or more actions comprising: initializing one or more devices of the audio system; and starting a meeting scheduled to occur in the room  (Rod-col.4 line 50-67).
  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Stoltze et al.(US 10,939,202 B2).

19. The audio system of claim 14, wherein the non-acoustic sensor comprises a camera, wherein the event comprises the detection of movement of a potential input audio source from a first position to a second position, wherein the one or more objects comprise the potential input audio source, and wherein the processor is further 

But the art never specify of such positions as to cause movement of a field of view of the camera from a first direction including the first position to a second direction including the second position of the potential input audio source. But the art disclose of such aspect related to camera including positions as to cause movement of a field of view of the camera from a first direction including the first position to a second direction including the second position of the potential input audio source (col.2 line 40-46; fig.2-3). Thus, one of the ordinary skills in the art could have modified the art by adding the noted camera from a first direction including the first position to a second direction including 
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DISLER PAUL/Primary Examiner, Art Unit 2654